Citation Nr: 1824830	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  10-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Atlanta, Georgia RO has current jurisdiction of this claim.  

By way of procedural background, this claim was previously before the Board in May 2015 and June 2016.  In May 2015, the Board found that new and material evidence had been received to reopen the claim for service connection and remanded the reopened claim for additional development and a VA examination.  In June 2016, the Board remanded the claim again for further development and an additional VA examination.  This claim has now been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is necessary.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has consistently maintained that he was treated in service for back pain and was afforded x-ray studies twice during service.  See August 2008 statement and August 2015 correspondence.  However, these treatment records and x-ray reports are not associated with the claims file.  Additionally, the Report of Medical Examination at discharge and corresponding Report of Medical History at discharge are also not associated with the claims file (or are not legible).  Thus, it appears the service treatment records are incomplete.  

In the June 2016 Board remand, the Board directed that 1974 and 1975 clinical treatment records be requested from NPRC for the Veteran.  The Board further directed that if NPRC did not have copies of these records, the individual hospitals associated with Fort Wainwright and Fort Bragg should be contacted to determine if the records could be obtained directly from the military medical facilities.  The AOJ requested the records from NPRC, but after receiving a negative response, did not request the records directly from Bassett Army Community Hospital at Fort Wainwright or from Womack Army Medical Center at Fort Hood.  See March 2018 informal hearing presentation.  These records should be requested directly from each military medical facility as directed previously by the Board, and if records are obtained, they should be associated with the claims file.  

Next, service connection is available for congenital diseases that are aggravated in service; however, service connection is not available for congenital defects unless subjected to a superimposed disease or injury.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss application of the presumption of soundness as indicated.  Quirin, 22 Vet. App. at 394-97.  

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" in 38 U.S.C. §§ 1110, 1131 (2012) and the term "defects" in 38 C.F.R. § 3.303(c) (2017) as being mutually exclusive.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition capable of improving or deteriorating, whereas defect referred to a condition not capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).  A congenital "defect" is not a disability for VA compensation purposes unless the defect was subject to a superimposed disease or injury.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90; Monroe, 4 Vet. App. at 515.

With regard to the August 2016 VA examination and medical opinion, the examiner noted the diagnoses of disc dehydration, degenerative disc disease (DDD), and vertebral hemangioma.  The examiner was asked to determine whether the Veteran's vertebral hemangioma was a congenital defect or disease.  See June 2016 Board remand.  The August 2016 examiner concluded that vertebral hemangiomas generally were a congenital defect, not a disease.  However, the medical literature quoted by the VA examiner indicates that vertebral hemangiomas "rarely produce symptoms," but they can "enlarge and cause pain and neurological deficit because of spinal cord compression, vertebral body or arch expansion, or pathological fracture."  Although a rare complication, it appears from the cited literature that a vertebral hemangioma can, in fact, worsen in severity.  This characteristic appears to fall within VA's definition of a congenital disease.  An additional medical opinion is needed to clarify this point and provide a complete rationale to support the examiner's characterization of vertebral hemangiomas as a congenital disease or defect.  

Additionally, the August 2016 VA examiner's opinions regarding whether the DDD and disc dehydration had its onset or are otherwise related to service appear to be primarily based on the lack of clinical treatment records during service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (conclusory opinions, which rely solely on the lack of clinical evidence without considering lay statements are impermissible).  As noted above, at minimum, the Report of Medical Examination and Report of Medical History at discharge from service are missing from the record or are illegible, and the Veteran has consistently reported treatment in service for a back condition.  Therefore, after the additional clinical service and VA treatment records are requested, an addendum medical opinion should be obtained to consider any additional treatment records found.  

Finally, updated outstanding pertinent VA treatment records should be obtained and associated with the claims file.  The Veteran, in his January 1981 application for compensation and pension benefits, identified Lake City VAMC's outpatient clinic as a facility that had provided treatment in January 1981 for his back condition.  All treatment records related to this Veteran from the Lake City VAMC and its associated outpatient clinic should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding VA treatment records and associate them with the claims file.  Specifically, request all treatment records for the Veteran from Lake City VAMC and its associated outpatient clinic in Florida.  See January 1981 application for compensation and pension.  

2.  Request all clinical treatment records for the Veteran from Bassett Army Community Hospital at Fort Wainwright and from Womack Army Medical Center at Fort Hood during 1974 and 1975.  

If necessary, request appropriate authorization forms from the Veteran to obtain these treatment records.  Any records obtained should be associated with the claims file.  

If either facility responds that the requested records are unavailable, document each response in the claims file.  If the records are unavailable, notify the Veteran of this finding.  

3.  Request legible copies of the Report of Medical Examination and corresponding Report of Medical History at discharge from service and associate them with the claims file.  If legible copies are unavailable, document this response in the claims file and provide the Veteran notice of this finding.  

4.  After the above development, request an addendum medical opinion regarding the nature and etiology of the Veteran's back disabilities, to include DDD, disc dehydration, and the vertebral hemangioma.  Whether a physical examination is necessary is left to the examiner's discretion.  All pertinent testing should be conducted.  The examiner must review the claims file, to include any additional treatment records obtained or submitted.  A copy of this remand should be provided to the examiner.  

After a thorough review of the claims file, the examiner is asked to respond to the following: 

(a)  Identify all current back disabilities, to include DDD, disc dehydration, and a vertebral hemangioma.  

(b)  Provide an opinion on whether the vertebral hemangioma is a congenital disease or defect.  Provide a rationale for the conclusion.  

*For VA purposes, a congenital defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  For VA purposes, a congenital disease is a condition that is capable of improving or deteriorating.  

(c)  If the vertebral hemangioma is a congenital defect (a stationary condition), is it at least as likely as not that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury.  

*The examiner must consider and discuss the Veteran's contentions that parachuting out of airplanes as an Airborne Infantryman in service approximately 54 times with 53 hard landings while wearing the normal gear required of a soldier, in addition to skis and snowshoes during service, injured his back.  Additionally, consider and discuss the Veteran's reports of pulling heavy gear on sleds through the snow.  

*Lack of clinical treatment records during service cannot be the sole basis for a negative etiology opinion.  

(d)  If the vertebral hemangioma is a congenital disease (a condition that is capable of improving or worsening), provide an opinion on whether it (i) clearly and unmistakably preexisted service, and if so, was it (ii) clearly and unmistakably not aggravated beyond the natural progress of the disorder during his service? In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.  

(e)  For each disability of the thoracolumbar spine that has not been identified as a congenital disease or defect, to include DDD and disc dehydration, is it at least as likely as not that the disorder had onset in or is otherwise related to service.  

(f)  The examiner should consider and discuss the Veteran's competent reports of injuring his back in service, regardless of whether any additional clinical service treatment records are obtained.  

*Additionally, lack of complaints, diagnosis, or treatment for a back condition during service cannot be the sole basis for a negative etiology opinion.  

A complete rationale for each conclusion must be provided.  

5.  Readjudicate the service connection claim for a back disability.  If the full benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow a reasonable time for response.  Then return the claim to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




